DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy filed on 07/17/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered. 
Applicant argues (pp 6-8) that the prior art of record does not teach on the amendments to the claims.  In response to the argument, Examiner respectfully agrees.  However, an updated search was conducted, and art was discovered that reads on the amendments to the claims:  US PGPub 20160195864 (Kim).  Pera still reads on the limitation “wherein the network component is connected to a data port of the data forwarding device”.  Wendt still reads on Claims 3-4, 10, 14.
Please see Office Action below for details.

Claim Objections
Claims 2-6, 8-12, 14 are objected to because of the following informalities:  
Claims 2-6 recite “Data forwarding device according to”.  The claims should read “The Data forwarding device according to”.
Claims 8-12 recite “System according to”.  The claims should read “The System according to”.
Claim 14 recites “Method according to”.  The claims should read “The Method according to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20160195864 (Kim) in view of US Patent 9,325,516 (Pera).

Regarding Claim 1:
Kim teaches Data forwarding device (Fig 4, input/output platform device 302) for controlling a network component (Fig 4, network devices 304-306) within an application control network (Fig 4, Network 400), the data forwarding device (Fig 4, input/output platform 302) comprising ([0027] The input and output platform may further monitor and receive updates from the one or more sensors and send out network signals accordingly, such as commands to perform actions on other network devices.  The input and output platform may be used to provide network control to any electrical device connected thereto):
wherein the network component (Fig 4, network devices 304-306) is connected to a data port of the data forwarding device (Fig 44, input/output platform device 4300) ([0412] terminals described herein can be provided as any suitable structure for making an electrical connection, such as a plug, a socket, a screw terminal, a clamp terminal, or other type of electrical connection point.  [0416] Fig 45, the bottom of the enclosure 4310 provides access to a relay first terminal 4414, a relay second terminal 4416),
a memory (Fig 4, input/output platform 302 cache) for storing a configuration profile (Fig 20, System Profile) comprising configuration commands (ie. power settings) for the network 
and wherein the configuration profile (Fig 20, System Profile) is set up in accordance with an application plan (Fig 25, Rules 2320) comprising one or more application scenes (Fig 27, operation schedule of the network devices) ([0117] Rules can be loaded in a memory and/or cache of the network device, or otherwise accessible to the network device. Rules can be prepopulated and/or programmed by a user (e.g., via an access device).  [0118] A rule can be established to turn off the power supplied from network device whenever an attached electrical device is in an on state for more than a set period of time, such as 60 minutes. [0291] Scheduling operation of the network device (e.g. setting on/off times)),
the one or more application scenes defining operation schedules (Fig 27, operating schedule of the network devices) and interaction information of application components (Fig 11, application components shown on the access device 108) within the application control network (Fig 4, Network 400) ([0316] FIG. 27, the usage data can include a rule 2710 that causes an outlet in a first network (or associated with a first user) to power on a lamp at sunset and power off the lamp at sunrise, a rule 2720 that causes an outlet in a second network ( or associated with a second user) to power on a lamp at 6 PM, and a rule 2730 that causes an outlet in a third network (or associated with a third user) to power on a lamp when another network device (i.e., a motion sensor) detects motion.  [0331] The usage data may relate to interactions of the other 
a configuration cache module (Fig 4, input/output platform 302 cache) for transmitting the configuration profile (Fig 20, System Profile) to the network component (Fig 4, network devices 304-306) ([0276] Fig 20, First, an initial system profile is received (2005) and propagated (2007) among a plurality of network devices. The devices are operated according to the conditions established in the system profile (2009).  [0276] Fig 20, A selection or modification of the updated system profile is received (2041) and the updated system profile is received by one of the network devices (2005) and propagated among the other network devices (2007)),
after the at least first network component (Fig 4, network devices 304-306) has been rebooted ([0276] Fig 20, If any device is determined to be malfunctioning (2029), a new system profile is generated (2033), such as to accommodate or correct for the malfunctioning device, and a notification of the system profile change and/or malfunction is generated (2037)).  
Kim does not teach wherein the network component is connected to a data port of the data forwarding device.
Pera teaches, in the same field of endeavor, power receptacle wireless access point (AP) devices that may be used as part of a networked (smart) living and work space, Abstract ln 1-3.
Pera also teaches wherein the network component is connected to a data port of the data forwarding device (A system may include a networked power outlet device that can monitor an energy output from an outlet port.  During operation, the power outlet device can select an outlet port to monitor, and measures energy output from the port.  The system also analyzes triggering 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Kim with the teachings of Pera, so as to include the details of wherein the network component is connected to a data port of the data forwarding device.   It would have been advantageous to include monitoring of the data port in a networked electrical control system as this would allow the system to individually monitor and provide power for each path, device and allow for scalability in the system when new devices are added or removed.

Regarding Claim 2:
Kim (as modified by Pera) teaches the invention of Claim 1 as described.
Kim teaches further comprising a power metering ([0368]) means for measuring a power status ([0391]) of the data port the network component (Fig 4, network devices 304-306) is connected to ([0412] terminals described herein can be provided as any suitable structure for making an electrical connection, such as a plug, a socket, a screw terminal, a clamp terminal, or other type of electrical connection point.  [0416] Fig 45, the bottom of the enclosure 4310 provides access (ports) to a relay first terminal 4414, a relay second terminal 4416),
after a reboot of the network component (Fig 4, network devices 304-306) has been initiated (Fig 49, network device 4912 is computer reset 4918.  [0257] communication 1112 may be received when the network device 102 is rebooted (e.g., powered on, reset or restored to default settings),


Regarding Claim 5:
Kim (as modified by Pera) teaches the invention of Claim 1 as described.
Kim teaches wherein the configuration cache module (Fig 4, input/output platform 302 cache) is triggered to transmit the configuration profile (Fig 20, System Profile) after the data forwarding device (Fig 4, input/output platform 302) has received a signal from a second network component (Fig 4, network devices 304-306) connected to another data port of the data forwarding device (Fig 44, input/output platform device 4300) ([0257] In some embodiments, communication 1112 may be received when the network device 102 is rebooted (e.g., powered on, reset or restored to default settings, or the like).  For example, when the network device 102 is rebooted, it may broadcast one or more messages on the local area network 100 to discover whether there are any access devices in the local area network 100.  [0276] If, for example based on the comparison, any device is determined to be malfunctioning (2029), a new system profile is generated (2033), such as to accommodate or correct for the malfunctioning device, and a notification of the system profile change and/or malfunction is generated (2037)).

Regarding Claim 6:
Kim (as modified by Pera) teaches the invention of Claim 1 as described.
Kim teaches further comprising an event proxy module (Fig 23, Rules Module 2320) for simulating in accordance with a predetermined pattern (ie. electrical characteristic) a trigger event (ie. turn off power) from a second network component (ie. network device) connected to a data port of a second data forwarding device (Fig 44, input/output platform device 4300) ([0117] Rules can trigger certain actions when a certain electrical characteristic is detected.  [0118] In an example, a rule can be established to turn off the power supplied from network device whenever an attached electrical device is in an on state for more than a set period of time, such as 60 minutes.  [0331] Analyzing the usage data associated with other electronic devices includes analyzing rules associated with usage of the other electronic devices.  For example, upon determining a type of the electronic device, usage patterns (e.g., rules and other automation parameters) associated with other electronic devices of the same type can be analyzed).

Regarding Claim 7:
Kim teaches System for controlling application control components (Fig 11, application components shown on the access device 108) in an application control network (Fig 4, Network 400) comprising ([0027] The input and output platform may further monitor and receive updates from the one or more sensors and send out network signals accordingly, such as commands to perform actions on other network devices.  The input and output platform may be used to provide network control to any electrical device connected thereto),

a processor ([0015] processors; generating an updated system profile corresponding to operation of the plurality of devices) to determine a configuration profile (Fig 20, System Profile) comprising configuration commands (ie. power settings) and optional reboot time ([0134] close or open a circuit for a configurable period of time) for the at least first network component (Fig 4, either of the network devices 304-306) (Fig 20, "Propagate system profile among devices" 2007, "Operate devices according to system profile" 2009.  [0012] The system profile includes power settings for a light and the sensor data is a light level measured by a light sensor.  For example, the system profile includes audio volume setting for a speaker and the sensor data is a decibel level measured by a decibel meter.  [0267] the system profile optionally includes any controllable operational characteristic for the network devices, such as a status of the network device, a power state of the network device, a set point, a level, a position),
and wherein the configuration profile (Fig 20, System Profile) is set up in accordance with an application plan (Fig 25, Rules 2320) comprising one or more application scenes (Fig 27, operation schedule of the network devices) ([0117] Rules can be loaded in a memory and/or cache of the network device, or otherwise accessible to the network device. Rules can be prepopulated and/or programmed by a user (e.g., via an access device).  [0118] A rule can be 
the one or more application scenes defining operation schedules (Fig 27, operation schedule of the network devices) and interaction information of application components (Fig 11, application components shown on the access device 108) ([0316] FIG. 27, the usage data can include a rule 2710 that causes an outlet in a first network (or associated with a first user) to power on a lamp at sunset and power off the lamp at sunrise, a rule 2720 that causes an outlet in a second network ( or associated with a second user) to power on a lamp at 6 PM, and a rule 2730 that causes an outlet in a third network (or associated with a third user) to power on a lamp when another network device (i.e., a motion sensor) detects motion.  [0331] The usage data may relate to interactions of the other electronic devices with additional electronic devices in the same network (e.g., "when the motion sensor senses movement in a room, turn on the lamp");
and a transmitter (Fig 46, [0422] interface device on the input/output platform device has transmitter 4608) to transmit the configuration profile (Fig 20, System Profile) to a second network component (Fig 4, either of the network devices 304-306) communicatively close to the at least first network component for storage (Fig 4, either of the network devices 304-306) ([0276] Fig 20, First, an initial system profile is received (2005) and propagated (2007) among a plurality of network devices. The devices are operated according to the conditions established in the system profile (2009)),
and for subsequent transmission to the at least first network component (Fig 4, either of the network devices 304-306) ([0276] Fig 20, A selection or modification of the updated system 
after the at least first network component (Fig 4, network devices 304-306) has been rebooted ([0276] Fig 20, If any device is determined to be malfunctioning (2029), a new system profile is generated (2033 ), such as to accommodate or correct for the malfunctioning device, and a notification of the system profile change and/or malfunction is generated (2037)).  
Kim does not teach a first network component connected to a first data port of a first data forwarding device of the application control network.
Pera teaches a first network component connected to a first data port of a first data forwarding device of the application control network (A system may include a networked power outlet device that can monitor an energy output from an outlet port.  During operation, the power outlet device can select an outlet port to monitor, and measures energy output from the port.  The system also analyzes triggering conditions for one or more rules to identify a rule triggered by the outlet port's energy output, and performs the identified rule's action description, Col 9 ln 29-38).
The motivation to combine Kim with Pera is the same as for Claim 1.

Regarding Claim 8:
Kim (as modified by Pera) teaches the invention of Claim 7 as described.
Kim teaches wherein the at least first network component (Fig 4, either of the network devices 304-306) is an application control component (Fig 11, application components shown on the access device 108) (ii) powered via the data port of the data forwarding device (Fig 44, input/output platform device 4300) the application control component is attached to ([0412] 

Regarding Claim 9:
Kim (as modified by Pera) teaches the invention of Claim 7 as described.
Kim teaches wherein the at least first network component is a further data forwarding device within the application control network ([0440] expander node.  [0443] As described above, input and output platforms 4 702 can be chained together to increase the number of inputs or outputs available to the network device).

Regarding Claim 11:
Kim (as modified by Pera) teaches the invention of Claim 7 as described.
Kim teaches wherein a third network component (Fig 4, either of the network devices 304-306) is connected to a second data port of the second network component (Fig 44, input/output platform device 4300) ([0412] terminals described herein can be provided as any suitable structure for making an electrical connection, such as a plug, a socket, a screw terminal, a clamp terminal, or other type of electrical connection point.  [0416] Fig 45, the bottom of the enclosure 4310 provides access (ports) to a relay first terminal 4414, a relay second terminal 4416),
and wherein the analysis unit is further configured to determine (i) a second configuration profile for the third network component ([0276] If, for example based on the comparison, any 

Regarding Claims 13, 15:
Kim teaches Method and A memory storing a computer program for controlling application components in an application control network, the computer program being executable in processing unit, the computer program comprising program code means for causing the processing unit ([0015] processors) to carry out a method for controlling application components (Fig 11, application components shown on the access device 108) in an application control network (Fig 4, Network 400) comprising ([0027] The input and output platform may further monitor and receive updates from the one or more sensors and send out network signals accordingly, such as commands to perform actions on other network devices.  The input and output platform may be used to provide network control to any electrical device connected thereto),
at least a first network component (Fig 4, either of the network devices 304-306) connected to a first data port of a second network component (Fig 44, input/output platform device 4300) of the application control network (Fig 4, Network 400) ([0412] terminals described herein can be provided as any suitable structure for making an electrical connection, such as a plug, a socket, a screw terminal, a clamp terminal, or other type of electrical connection point.  [0416] Fig 45, the bottom of the enclosure 4310 provides access (ports) to a relay first terminal 4414, a relay second terminal 4416),

and optional reboot time ([0134] close or open a circuit for a configurable period of time) of the at least first network components (Fig 4, either of the network devices 304-306) within the application control network (Fig 5, Cloud 114) ([0117] Rules can be loaded in a memory and/or cache of the network device, or otherwise accessible to the network device. Rules can be prepopulated and/or programmed by a user (e.g., via an access device).  [0118] A rule can be established to turn off the power supplied from network device whenever an attached electrical device is in an on state for more than a set period of time, such as 60 minutes. [0291] Scheduling operation of the network device (e.g. setting on/off times));
and wherein the configuration profile (Fig 20, System Profile) is set up in accordance with an application plan (Fig 25, Rules 2320) comprising one or more application scenes, the one or more application scenes defining operation schedules (Fig 27, operation schedule of the network devices) and interaction information of application components (Fig 11, application components shown on the access device 108) within the application control network (Fig 5, Cloud 114) ([0316] FIG. 27, the usage data can include a rule 2710 that causes an outlet in a first 
and transmitting the configuration profile (Fig 20, System Profile) to the second network component (Fig 4, either of the network devices 304-306) communicatively close to the at least first network component (Fig 4, either of the network devices 304-306) for storage (Fig 4, either of the network devices 304-306 cache) ([0276] Fig 20, First, an initial system profile is received (2005) and propagated (2007) among a plurality of network devices. The devices are operated according to the conditions established in the system profile (2009)),
and for subsequent transmission to the at least first network component (Fig 4, either of the network devices 304-306) ([0276] Fig 20, A selection or modification of the updated system profile is received (2041) and the updated system profile is received by one of the network devices (2005) and propagated among the other network devices (2007)),
after the at least first network component (Fig 4, either of the network devices 304-306) has been rebooted ([0276] Fig 20, If any device is determined to be malfunctioning (2029), a new system profile is generated (2033), such as to accommodate or correct for the malfunctioning device, and a notification of the system profile change and/or malfunction is generated (2037)).

Pera teaches at least a first network component connected to a first data port of a second network component of the application control network (A system may include a networked power outlet device that can monitor an energy output from an outlet port.  During operation, the power outlet device can select an outlet port to monitor, and measures energy output from the port.  The system also analyzes triggering conditions for one or more rules to identify a rule triggered by the outlet port's energy output, and performs the identified rule's action description, Col 9 ln 29-38).
The motivation to combine Kim with Pera is the same as for Claim 1.

Claims 3-4, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20160195864 (Kim) in view of US Patent 9,325,516 (Pera) further in view of US PGPub 2013/0159754 (Wendt).

Regarding Claim 3:
Kim (as modified by Pera) teaches the invention of Claim 2 as described.
Kim (as modified by Pera) does not teach determining a reboot time of the network component based on the time measured until the power status of the data port is stable after a reboot of the network component has been initiated.
Wendt teaches an analysis unit for determining a reboot time of the network component based on the time measured until the power status of the data port is stable after a reboot of the network component has been initiated ([0014] the controller is adapted to send the stored 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify the combination Kim (as modified by Pera) per Wendt, so as to include the details of send stored received data after the network component has been rebooted.  It would have been advantageous to have the ability to send the configuration profile after a device has been rebooted. The configuration profile would be necessary after a failure or reboot and it would allow the system to recover devices functionality.

Regarding Claim 4:
Kim (as modified by Pera) teaches the invention of Claim 3 as described.
Kim (as modified by Pera) does not teach wherein the configuration cache module configured to transmit the configuration profile after a reboot of the network component has been initiated and the reboot time expired.
Wendt teaches wherein the configuration cache module configured to transmit the configuration profile after a reboot of the network component has been initiated and the reboot time expired ([0014] The apparatus comprises a data storage unit for storing the received data, wherein the controller is adapted to send the stored received data to the electrical consumer via 
The motivation to combine Kim (as modified by Pera) with Wendt is the same as for Claim 3.

Regarding Claim 10:
Kim (as modified by Pera) teaches the invention of Claim 7 as described.
Kim teaches wherein the configuration cache module is configured to transmit the configuration profile to the network component ([0276] First, an initial system profile is received (2005) and propagated (2007) among a plurality of network devices. The devices are operated according to the conditions established in the system profile 2009)).
Kim (as modified by Pera) does not teach wherein the analysis unit is further configured to monitor a reboot time of the at least first network component and align a transmission time delay for transmitting the configuration profile from the second network component communicatively close to the first network component to the at least first network component with the reboot time.

The motivation to combine Kim (as modified by Pera) with Wendt is the same as for Claim 3.

Regarding Claim 14:
Kim (as modified by Pera) teaches the invention of Claim 13 as described.
Kim teaches wherein the configuration cache module is configured to transmit the configuration profile to the network component ([0276] First, an initial system profile is received (2005) and propagated (2007) among a plurality of network devices. The devices are operated according to the conditions established in the system profile (2009)).
Kim (as modified by Pera) does not teach wherein determining a configuration profile comprises monitoring a reboot time of the at least first network component and aligning a 
Wendt teaches wherein determining a configuration profile comprises monitoring a reboot time of the at least first network component and aligning a transmission time delay for transmitting the configuration profile from the second network component to the at least first network component with the reboot time ([0014] the controller is adapted to send the stored received data to the electrical consumer via the data connection, after a predetermined time after the controller has started to activate the supply of power to the electrical consumer. This gives the electrical consumer some time for, for example, booting up, wherein the time is preferentially predetermined such that the controller sends the stored received data to the electrical device via the data connection, after the electrical consumer is ready for receiving the stored received data, for example, after the electrical consumer has been booted up, ln 6-12).
The motivation to combine Kim (as modified by Pera) with Wendt is the same as for Claim 3.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20160195864 (Kim) in view of US Patent 9,325,516 (Pera) further in view of US PGPub 2008/0170511 (Shorty).

Regarding Claim 12:
Kim (as modified by Pera) teaches the invention of Claim 7 as described.
Kim teaches further comprising a control unit (Fig 11, Access Device 108) for instructing a data forwarding device (Fig 44, input/output platform device 4300) along a communication 
after the configuration profile (Fig 20, System Profile) has been transmitted to the second network component (Fig 4, either of the network devices 304-306) communicatively close to the first network component (Fig 4, either of the network devices 304-306) ([0157] The provisioning process may include pairing the network device with a gateway and registering the gateway, network device, and access device with a server, such as a server located within the cloud network 114. For example, upon being powered on or reset to factory settings, the network device may send or broadcast identification information to one or more access devices).
Kim (as modified by Pera) does not teach a control unit for instructing a data forwarding device along a communication path between the second network component and the control unit to power down for a predetermined time interval.
Shorty teaches, in the same field of endeavor, improved capabilities are described for associating a first node in a mesh network with an electrical device, wherein the electrical device comprises a home control device, Abstract ln 1-4.

It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Kim per Shorty, so as to include the details of a control unit for instructing a data forwarding device along a communication path between the second network component and the control unit to power down for a predetermined time interval.   It would have been advantageous to have the ability to power down the communication paths between devices as this would allow the invention to conserve power consumption by utilizing only required devices, see Shorty, [0090].

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.J.H/Examiner, Art Unit 2454   

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454